Exhibit 10.2

AMENDED AND RESTATED REVOLVING NOTE

 

$1,500,000.00   March 30, 2010

THIS AMENDED AND RESTATED REVOLVING NOTE IS AN AMENDMENT, RESTATEMENT AND
REPLACEMENT, BUT NOT A NOVATION, OF THE UNDERSIGNED’S REVOLVING NOTE DATED
JANUARY 31, 2009, IN THE PRINCIPAL AMOUNT OF $2,000,000.00 AND PAYABLE TO THE
ORDER OF FIFTH THIRD BANK, AND IS GIVEN PURSUANT TO THAT CERTAIN SECOND
AMENDMENT TO CREDIT AGREEMENT DATED OF EVEN DATE HEREWITH. THIS AMENDMENT AND
RESTATEMENT IS ONLY A MODIFICATION OF AN EXISTING LOAN AND EXCEPT FOR THE
MODIFICATIONS SET FORTH HEREIN, THE ORIGINAL REVOLVING NOTE, AS AMENDED AND
RESTATED HEREBY, SHALL BE AND REMAIN IN FULL FORCE AND EFFECT WITH THE CHANGES
HEREIN DEEMED TO BE INCORPORATED THEREIN. THIS AMENDMENT AND RESTATEMENT DOES
NOT OPERATE AS A PAYMENT, SATISFACTION OR DISCHARGE OF THE LIABILITIES OR
OBLIGATIONS EVIDENCED BY THE ORIGINAL REVOLVING NOTE, AS AMENDED AND RESTATED
HEREBY. THIS AMENDMENT AND RESTATEMENT SHALL NOT RELEASE OR AFFECT THE LIABILITY
OF ANY MAKER, GUARANTOR, SURETY OR ENDORSER OF, OR OTHERWISE AFFECT IN ANY
MANNER WHATSOEVER ANY COLLATERAL SECURING THE PAYMENT OF, THE ORIGINAL REVOLVING
NOTE, AS AMENDED AND RESTATED HEREBY.

PROMISE TO PAY. On or before July 31, 2010 (the “Termination Date”), the
undersigned, DPAC TECHNOLOGIES CORP, a California corporation, and QUATECH,
INC., an Ohio corporation, (“Borrowers”), for value received, hereby promise,
jointly and severally, to pay to the order of FIFTH THIRD BANK, an Ohio banking
corporation, as agent for any affiliate of Fifth Third Bancorp (together with
its successors and assigns, the “Bank”), the principal sum of One Million Five
Hundred Thousand and no/100 Dollars ($1,500,000.00) (the “Borrowing”), plus
interest as provided herein, less such amounts as shall have been repaid in
accordance with this Note. The outstanding balance of this Note shall appear on
a supplemental bank record and is not necessarily the face amount of this Note,
which record shall evidence the balance due pursuant to this Note at any time.

Bank, in its reasonable discretion, may make loan advances hereunder to
Borrowers on a revolving basis in such amounts as may from time to time be
requested by Borrowers, from time to time on and after the date of this Note
through and including the Termination Date, in an aggregate principal amount
(outstanding at one time) not to exceed the lesser of (i) the Borrowing, or
(ii) the Borrowing Base (the “Commitment”). Should the outstanding amount of
Loans at any time exceed such maximum amount available for Revolver Advances
under this Section 2.1, the Borrowers shall immediately repay such excess
amount. The Borrowers may borrow, repay, and reborrow the maximum amount of such
credit. The entire principal balance, together with all accrued and unpaid
interest and any other charges, advances and fees, if any, outstanding
hereunder, shall be due and payable in full on the earlier of the Maturity Date
or upon acceleration of this Note.



--------------------------------------------------------------------------------

This Note is the Revolving Credit Promissory Note referred to in, and is
entitled to the benefits of, Section 2.1 of the Credit Agreement by and among
the Bank and the Borrowers dated January 30, 2008, as amended, as the same may
hereafter be amended from time to time (the “Loan Agreement”). This Note may be
declared forthwith due and payable in the manner and with the effect provided in
the Loan Agreement, which contains provisions for acceleration of the maturity
hereof upon the happening of any Event of Default and also for prepayment on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.

This Note is being executed and delivered pursuant to the Loan Agreement to
amend and restate an existing Revolving Credit Promissory Note in the maximum
principal amount of Two Million and No/100 Dollars ($2,000,000.00), executed by
the Borrowers and dated January 31, 2009, and the execution and delivery of this
note shall not constitute a novation and shall not terminate or otherwise affect
the first lien and security interest of the Bank in the Borrowers’ property.

Each defined term used in this Note shall have the meaning ascribed thereto in
the Loan Agreement.

Each of the Borrowers expressly waives presentment, demand, protest, and notice
of dishonor.

Each of the Borrowers authorizes an attorney-at-law to appear in any court of
record in the State of Ohio or any other state or territory in the United States
after this Note becomes due, whether by laps of time or acceleration, waive the
issuance and service of process, admit the maturity of this Note, confess
judgment against the Borrowers in favor of any holder of this Note, for the
amount then appearing due hereon together with interest thereon and costs of
suit, and thereupon release all errors and waive all rights of appeal and stay
of execution. The foregoing warrant of attorney shall survive any judgment, and
if any judgment be vacated for any reason, the holder hereof nevertheless may
thereafter use the foregoing warrant of attorney to obtain any additional
judgment or judgments against each of the Borrowers. Each of the Borrowers
agrees that the attorney confessing judgment pursuant to the foregoing warrant
of attorney may receive a legal fee or other compensation from the holder.

 

- 2 -



--------------------------------------------------------------------------------

The Borrowers acknowledge that this Note was signed in Summit County, in the
State of Ohio.

“WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT
OR ANY OTHER CAUSE.”

 

DPAC TECHNOLOGIES CORP.     QUATECH, INC. By:   /s/ Steven D. Runkel     By:  
/s/ Steven D. Runkel Its:   Chief Executive Officer     Its:   Chief Executive
Officer

 

- 3 -